DETAILED ACTION
1.    This is a Final Office Action Correspondence in response to amendments/arguments for U.S. Application No. 15/409777 filed on October 28, 2021.

Status of Claims
2.    	Claims 1, 4-11 and 14-21 are pending in this application.
	
Response to Arguments
	Applicant’s arguments have been considered but are not persuasive. 


On Pg. 8 of remarks in regards to Interview Summary, Applicant provides a summary of the interview summary.

Examiner interpreted the interview differently.  First, Examiner did mention that concept of associating the storage capacity with a hardware device would overcome the 35 U.S.C. 101 of “human user”, however the claim language only contains the language “storage capacity”.  In view of the definition of “node” of one of ordinary skill in the art at the time of the invention would interpret the node as hardware/software structure that stores some sort of data and has some sort of capacity on the data being stored.  This 
In terms of the limitation from Claim 3, there was a suggestion for an added concept that was missing from the claim limitation.  Applicant’s concept focuses on using nodes to store versions of indexes, when nodes reach a capacity limit then another node is selected to act as storage for the newer index versions.  In particular the concept of nodes reaching a maximum capacity and selecting a new/existing node that has not reached capacity to store the newer index version. (Par. 0023 and par. 0024 Applicant’s specification) This concept is not in the claim language but this concept in addition to the claim 3 or other dependent claims, would overcome the cited prior art. 

Applicant is suggested to contact to the Examiner to discuss these concept to help resolve any issues in light of compact prosecution.

On Pg. 8 of remarks in regards to 35 U.S.C. 103, relating to claim 1, Applicant states “As mentioned above, Applicant believes agreement was reached that the claim amendments submitted herewith overcome the present rejection under 35 U.S.C. § 103. 
Examiner is kindly requested to withdraw the rejections accordingly and, absent a finding of any further art, issue a Notice of Allowance, accordingly.”

Examiner replies that there was a difference of interpretation of the interview. The cited arts teach the amended limitations. 

Lawrence teaches the data versioning operation comprising an upload phase and a replay phase, the upload phase including storing data items of the first data version in an original byte stream without interpreting the data content (Par. 0068 Lawrence discloses the query events can be stored without the content data.  Par. 0051 Lawrence discloses once the indexer obtains the event and the schema, then the indexer can being to extract the event data. Identifying both the event and the schema is seen as storing first data version in a byte stream without interpreting the data content.  Exacting the event data and schema is seen as interpreting the data content. The event as received is seen as the first data version);
Bechtel teaches determining, in the replay phase, that a predetermined quorum is reached, each node having a storage capacity, the determining of the predetermined quorum including determining a number of participating nodes to store the data items of the first data version (Par. 0019 Bechtel discloses the community of users are able to provide responses relating to a message. The message is seen as the first data version. The users are seen as nodes. The responses are seen as storing data. Par. 0026 Bechtel discloses the user devices contain memory. Each memory has a storage capacity. Par. 0020 Bechtel Table 2 Bechtel discloses the minimum number of validation responses that must be received before returning the aggregated collaboration response. The quorum is seen as the minimum number of validation responses.  The validation responses are seen as the storing data).
Bechtel teaches and indexing data items of the first data version that satisfy the predetermined quorum across nodes of a database from which the database data is obtained, wherein the first data version is created by an index system (Par. 0024 Bechtel discloses indexing the aggregated collaboration response once the minimum number of network member inputs are received.  The quorum is seen as the minimum number of network members.  The data items are seen as responses);





Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claim(s) 1, 4-6, 9, 11, 14-16 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable by Peltonen et al. U.S. Patent No. 5,685,003 (herein as ‘Peltonen’) in combination with Lawrence et al. U.S. Patent Application Publication No. 2005/0223027 


As to claim 1 Peltonen teaches a method of searching versioned database data, the method comprising: obtaining a first data version of database data that is different than a current data version of the database data (Col. 5 Lines 45-47 Peltonen discloses the resource manager receiving a notification that a document was created or modified. The modified document is seen as first data version of database data that is different than current data version of the database data. The current data version of the database data is seen as a document without the modification. Par. 0029 Lawrence discloses the indexer receiving an event. The event is seen as the first data version. The indexer identifies related events with the received event, and stores the terms and times and association between the received event and the related events into the index of the database);
performing, by a processing system, data versioning operation and processing a searchable index in real time  (Col. 13 Lines 63-64 Peltonen discloses performing processing of the index when the system resources are under-utilized. Performing the processing when the resources are under-utilized is seen as real time);
Peltonen does not teach but Lawrence teaches the data versioning operation comprising an upload phase and a replay phase, the upload phase including storing data items of the first data version in an original byte stream without interpreting the data content (Par. 0068 Lawrence discloses the query events can be 
Peltonen and Lawrence are analogous art because they are in the same field of endeavor, indexing data. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the updating indexes of Peltonen to include the indexing of real time events, to incorporate the indexing of information from separate entities of Lawrence. The suggestion/motivation to combine is that it would be obvious to try in order to provide searches that are not limited to files names or contents of a particular application’s files (Par. 003-0005 Lawrence).
Peltonen does not teach but Bechtel teaches determining, in the replay phase, that a predetermined quorum is reached, each node having a storage capacity, the determining of the predetermined quorum including determining a number of participating nodes to store the data items of the first data version (Par. 0019 Bechtel discloses the community of users are able to provide responses relating to a message. The message is seen as the first data version. The users are seen as nodes. The responses are seen as storing data. Par. 0026 Bechtel discloses the user devices contain memory. Each memory has a storage capacity. Par. 0020 Bechtel Table 2 Bechtel discloses the minimum number of validation responses that must be received before returning the aggregated collaboration response. The quorum is seen as the minimum number of validation responses.  The validation responses are seen as the storing data);

Lawrence teaches based on a determination of the predetermined quorum, in the reply phase, indexing data items of the first data version simultaneously a the data content interpretation of extract the per-record information to create a first index, wherein the first index includes a time indicator corresponding to creation of the first data version (Par. 0029 Lawrence discloses the indexer receiving an event. The event is seen as the first data version. The indexer identifies related events with the received event, and stores the terms and times and association between the received event and the related events into the index of the database. Storing the terms, times and association between the received events the related events is seen as creating a first index);
Peltonen teaches the indexing including identifying a lifecycle of user data in the first data version, the lifecycle including at least one of a first creation, update, and delete operation to serve a life-cycle related query (Col. 4 Lines 60-65 Peltonen discloses the user creating a document and notifying the indexing system or a user modifying a document and notifying the indexing system. The lifecycle of user data in the first data is seen as the user creating a document or modifying a document);
and indexing data items of the first data version that satisfy the predetermined quorum across nodes of a database from which the database data is obtained, wherein the first data version is created by an index system (Par. 0024 Bechtel discloses indexing the aggregated collaboration response once the minimum number of network member inputs are received.  The quorum is seen as the minimum number of network members.  The data items are seen as responses);
Peltonen teaches and incorporating the first index into an existing searchable index of one or more additional data versions, wherein the existing searchable index includes one or more time indicators that each correspond to a respective one of the one or more additional data versions (Col. 5 Lines 50-56 Peltonen discloses the service program creates a shadow index of the document that is created or modified. Col. 6 Lines 5-6 Peltonen discloses the system merges the shadow index into the master index. Fig. 4 Col. 2 Lines 50-60 Peltonen discloses a temporary index and an old/current index and merging the indexes into a new index. The old index is seen as the existing searchable index. The temporary index is seen as the first index. The existing searchable index is seen as the master index. The first index is seen as the shadow index. Col. 6 Lines 24-26 Peltonen discloses performing queries on the indexes. Col. 7 Lines 45-50 Peltonen discloses the master data contains the most up-to-date indexing data. The most up-to-date indexing data is seen as the time indicator);
receiving a life-cycle-related search query including at least one of an event, time, and time range parameter associated with the lifecycle of user data (Par. 0030 Lawrence discloses the search query is based upon real-time events);
and returning information from the searchable index that satisfies the life-cycle-related search query (Par. 0030 Lawrence discloses the search query provides a result set from the query).

As to claim 4 Peltonen in combination with Lawrence and Bechtel teaches each and every limitation of claim 1.
	In addition Peltonen teaches wherein indexing the first data version comprises: converting data of the first data version to first user searchable information; and indexing the first user searchable information (Col. 5 Lines 50-55 Peltonen discloses creating a shadow index and indexing the document. Col. 6 Lines 24-27 Peltonen discloses the index can be queried).

As to claim 5 Peltonen in combination with Lawrence and Bechtel teaches each and every limitation of claim 1.
In addition Peltonen teaches wherein the first user searchable information comprises information in a data field of each data item in the first data version (Fig. 8 and Col. 6 Lines 59-66 Peltonen discloses the tables and indexes store information of the document such as document identifies, time stamp and occurrences).

As to claim 6 Peltonen in combination with Lawrence and Bechtel teaches each and every limitation of claim 1.
In addition Peltonen teaches wherein the user searchable information is associated with the time indicator (Col. 7 Lines 45-50 Peltonen discloses the master 

As to claim 11 Peltonen teaches a system for searching versioned database data, the system comprising:
one or more computer readable storage media, a processing system operatively coupled with the one or more computer readable storage media (Col. 5 Lines 5-15 Peltonen discloses a storage device);
and program instructions stored on the one or more computer readable storage media that, when read and executed by the processing system, (Col. 5 Lines 5-15 Peltonen discloses a processor and storage);
direct the processing system to: obtain, a first data version of database data that is different than a current data version of the database data  (Col. 5 Lines 45-47 Peltonen discloses the resource manager receiving a notification that a document was created or modified. The modified document is seen as first data version of database data that is different than current data version of the database data. The current data version of the database data is seen as a document without the modification. Par. 0029 Lawrence discloses the indexer receiving an event. The event is seen as the first data version. The indexer identifies related events with the received event, and stores the terms and times and association between the received event and the related events into the index of the database);
perform, a data versioning operation and processing a searchable index in real time (Col. 13 Lines 63-64 Peltonen discloses performing processing of the index 
Peltonen does not teach but Lawrence teaches the data versioning operation comprising an upload phase and a replay phase, wherein the upload phase including storing data items of the first data version in an original byte stream, without interpreting the data content (Par. 0068 Lawrence discloses the query events can be stored without the content data.  Par. 0051 Lawrence discloses once the indexer obtains the event and the schema, then the indexer can being to extract the event data. Identifying both the event and the schema is seen as storing first data version in a byte stream without interpreting the data content.  Exacting the event data and schema is seen as interpreting the data content. The event as received is seen as the first data version);
Peltonen and Lawrence are analogous art because they are in the same field of endeavor, indexing data. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the updating indexes of Peltonen to include the indexing of real time events, to incorporate the indexing of information from separate entities of Lawrence. The suggestion/motivation to combine is that it would be obvious to try in order to provide searches that are not limited to files names or contents of a particular application’s files (Par. 003-0005 Lawrence);
Peltonen in combination with Lawrence does not teach but Bechtel teaches determining, in the replay phase, that a predetermined quorum of data storage nodes is reached, each node having a storage capacity, the determining of the predetermined quorum including determining a number of participating nodes to store the data items of the first data version (Par. 0019 Bechtel discloses the 
Peltonen and Bechtel are analogous art because they are in the same field of endeavor, indexing data. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the updating indexes of Peltonen to include the collaboration of users of Bechtel, to improve the quality of information retrieve. The suggestion/motivation to combine is that it would be obvious to try in order to provide searches with useful information (Par. 0004 Bechtel);
Peltonen does not teach but Bechtel teaches based on a determination of the predetermined quorum, in the reply phase (Par. 0019 Bechtel discloses the community of users are able to provide responses relating to a message. The message is seen as the first data version. The users are seen as nodes. The responses are seen as storing data. Par. 0020 Bechtel Table 2 Bechtel discloses the minimum number of validation responses that must be received before returning the aggregated collaboration response. The quorum is seen as the minimum number of validation responses.  The validation responses are seen as the storing data);
Peltonen and Bechtel are analogous art because they are in the same field of endeavor, indexing data. It would have been obvious to one of ordinary skill in the art, at 
Lawrence teaches index, the data items of the first data version simultaneously with the data content interpretation to extract the per-record information to create a first index, wherein the first index includes a time indicator corresponding to creation of the first data version (Par. 0029 Lawrence discloses the indexer receiving an event. The event is seen as the first data version. The indexer identifies related events with the received event, and stores the terms and times and association between the received event and the related events into the index of the database. Storing the terms, times and association between the received events the related events is seen as creating a first index);
Peltonen teaches the indexing including identifying a lifecycle of user data in the first data version, the lifecycle including at least one of a first creation, update, and delete operation to serve a life-cycle related query (Col. 4 Lines 60-65 Peltonen discloses the user creating a document and notifying the indexing system or a user modifying a document and notifying the indexing system. The lifecycle of user data in the first data is seen as the user creating a document or modifying a document);
Bechtel teaches and indexing data items of the first data version that satisfy the predetermined quorum across nodes of a database from which the database data is obtained, wherein the first data version is created by an index system (Par. 0024 Bechtel discloses indexing the aggregated collaboration response once the 
Peltonen teaches and incorporate, the first index into an existing searchable index of one or more additional data versions, wherein the existing searchable index includes one or more time indicators that each correspond to a respective one of the one or more additional data versions (Col. 5 Lines 50-56 Peltonen discloses the service program creates a shadow index of the document that is created or modified. Col. 6 Lines 5-6 Peltonen discloses the system merges the shadow index into the master index. Fig. 4 Col. 2 Lines 50-60 Peltonen discloses a temporary index and an old/current index and merging the indexes into a new index. The old index is seen as the existing searchable index. The temporary index is seen as the first index. The existing searchable index is seen as the master index. The first index is seen as the shadow index. Col. 6 Lines 24-26 Peltonen discloses performing queries on the indexes. Col. 7 Lines 45-50 Peltonen discloses the master data contains the most up-to-date indexing data. The most up-to-date indexing data is seen as the time indicator);
receive a life-cycle-related search query including at least one of an event, time, and time range parameter associated with the lifecycle of user data (Par. 0019 Lawrence discloses that events are associated with time and data the user viewed the webpage. Par. 0030 Lawrence discloses the search query is based upon real-time events);
and return information from the searchable index that satisfies the life-cycle-related search query (Par. 0030 Lawrence discloses the search query provides a result set from the query).


As to claim 14 Peltonen in combination with Lawrence and Bechtel teaches each and every limitation of claim 11.
In addition Peltonen teaches wherein to index the first data version, the program instructions direct the processing system to at least: convert data of the first data version to first user searchable information; and index the first user searchable information (Col. 5 Lines 50-55 Peltonen discloses creating a shadow index and indexing the document. Col. 6 Lines 24-27 Peltonen discloses the index can be queried).

As to claim 15 Peltonen in combination with Lawrence and Bechtel teaches each and every limitation of claim 11.
In addition Peltonen teaches wherein the first user searchable information comprises information in a data field of each data item in the first data version (Fig. 8 and Col. 6 Lines 59-66 Peltonen discloses the tables and indexes store information of the document such as document identifies, time stamp and occurrences).

As to claim 16 Peltonen in combination with Lawrence and Bechtel teaches each and every limitation of claim 14.
In addition Peltonen teaches wherein the user searchable information is associated with the time indicator (Col. 7 Lines 45-50 Peltonen discloses the master 


As to claim 21 Peltonen teaches a non-transitory machine-readable medium comprising instructions which, when read by a machine, cause the machine to perform operations comprising, at least: 
obtaining a first data version of database data that is different than a current data version of the database data (Col. 5 Lines 45-47 Peltonen discloses the resource manager receiving a notification that a document was created or modified. The modified document is seen as first data version of database data that is different than current data version of the database data. The current data version of the database data is seen as a document without the modification. Par. 0029 Lawrence discloses the indexer receiving an event. The event is seen as the first data version. The indexer identifies related events with the received event, and stores the terms and times and association between the received event and the related events into the index of the database);
perform, by the processing system, a data versioning operation and processing a searchable index in real time (Col. 13 Lines 63-64 Peltonen discloses performing processing of the index when the system resources are under-utilized. Performing the processing when the resources are under-utlizied is seen as real time);
Peltonen does not teach but Lawrence teaches the versioning operation comprising at least two stages including an upload phase and a replay phase, the upload phase including storing data items of the first data version in an original byte stream, without interpreting the data content (Par. 0068 Lawrence discloses the query events can be stored without the content data.  Par. 0051 Lawrence discloses once the indexer obtains the event and the schema, then the indexer can being to extract the event data. Identifying both the event and the schema is seen as storing first data version in a byte stream without interpreting the data content.  Exacting the event data and schema is seen as interpreting the data content. The event as received is seen as the first data version);
Peltonen and Lawrence are analogous art because they are in the same field of endeavor, indexing data. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the updating indexes of Peltonen to include the indexing of real time events, to incorporate the indexing of information from separate entities of Lawrence. The suggestion/motivation to combine is that it would be obvious to try in order to provide searches that are not limited to files names or contents of a particular application’s files (Par. 003-0005 Lawrence).
Peltonen does not teach but Bechtel teaches determining, in the replay phase, that a predetermined quorum of data storage nodes is reached, each node having a storage capacity, the determining of the predetermined quorum including determining a number of participating nodes to store the data items of the first data version, based on a determination of the predetermined quorum, in the replay phase, (Par. 0019 Bechtel discloses the community of users are able to provide responses relating to a message. The message is seen as the first data version. The users are seen as nodes. The responses are seen as storing data. Par. 0020 Bechtel Table 2 Bechtel discloses the minimum number of validation responses that must be 
Peltonen and Bechtel are analogous art because they are in the same field of endeavor, indexing data. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the updating indexes of Peltonen to include the collaboration of users of Bechtel, to improve the quality of information retrieve. The suggestion/motivation to combine is that it would be obvious to try in order to provide searches with useful information (Par. 0004 Bechtel).
Lawrence teaches indexing the data items of first data version simultaneously the data content interpretation to extract the per-record information to create a first index, wherein the first index includes a time indicator corresponding to creation of the first data version (Par. 0029 Lawrence discloses the indexer receiving an event. The event is seen as the first data version. The indexer identifies related events with the received event, and stores the terms and times and association between the received event and the related events into the index of the database. Storing the terms, times and association between the received events the related events is seen as creating a first index);
Peltonen and Lawrence are analogous art because they are in the same field of endeavor, indexing data. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the updating indexes of Peltonen to include the indexing of real time events, to incorporate the indexing of information from separate entities of Lawrence. The suggestion/motivation to combine is that it would be obvious to try in order 
Peltonen teaches the indexing including identifying a lifecycle of user data in the first data version, the lifecycle including at least one of a file creation, update and delete operation to serve a life-cycle-related query (Col. 4 Lines 60-65 Peltonen discloses the user creating a document and notifying the indexing system or a user modifying a document and notifying the indexing system. The lifecycle of user data in the first data is seen as the user creating a document or modifying a document);
Bechtel teaches and indexing data items of the first data version that satisfy the predetermined quorum across nodes of a database from which the database data is obtained, wherein the first data version is created by an index system (Par. 0024 Bechtel discloses indexing the aggregated collaboration response once the minimum number of network member inputs are received.  The quorum is seen as the minimum number of network members.  The data items are seen as responses);
Peltonen teaches incorporating the first index into an existing searchable index of one or more additional data versions, wherein the existing searchable index includes one or more time indicators that each correspond to a respective one of the one or more additional data versions (Col. 5 Lines 50-56 Peltonen discloses the service program creates a shadow index of the document that is created or modified. Col. 6 Lines 5-6 Peltonen discloses the system merges the shadow index into the master index. Fig. 4 Col. 2 Lines 50-60 Peltonen discloses a temporary index and an old/current index and merging the indexes into a new index. The old index is seen as the existing searchable index. The temporary index is seen as the first index. The existing searchable 
Peltonen teaches processing, in a data versioning operation, the searchable index in real time without storing the first or the one or more additional data versions (Col. 13 Lines 63-64 Peltonen discloses performing processing of the index when the system resources are under-utilized. Performing the processing when the resources are under-utilized is seen as real time);
receiving a life-cycle-related search query including at least one of an event, time, and time range parameter associated with the lifecycle of user data (Par. 0019 Lawrence discloses that events are associated with time and data the user viewed the webpage. Par. 0030 Lawrence discloses the search query is based upon real-time events);
and returning information from the searchable index that satisfies the life-cycle-related search query (Par. 0030 Lawrence discloses the search query provides a result set from the query).

6.	Claim(s) 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable by Peltonen et al. U.S. Patent No. 5,685,003 (herein as ‘Peltonen’) in combination with Lawrence et al. U.S. Patent Application Publication No. 2005/0223027 (herein as ‘Lawrence’), Bechtel U.S. Patent Application Publication No. 2011/0016179 (herein as 


As to claim 9 Peltonen in combination with Lawrence and Bechtel teaches each and every limitation of claim 1.
Peltonen in combination with Bechtel and Lawrence but Beisiegel teaches further comprising: storing the first data version to a version storage volume (Par. 0025 Beisiegel discloses storing modified version of the data as sub index).
Peltonen and Beisiegel are analogous art because they are in the same field of endeavor, indexing data. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the updating indexes of Peltonen to include improvement of searching relevance and performance such that the data that is more relevant time is searched first of Beisiegel. The suggestion/motivation to combine is that it would be obvious to try in order to provide searches that are not limited to files names or contents of a particular application’s files (Par. 0002-0003 Beisiegel).


As to claim 19 Peltonen in combination with Lawrence and Bechtel teaches each and every limitation of claim 11.
Peltonen in combination with Lawrence and Bechtel but Beisiegel teaches wherein the program instructions further direct the processing system to: store the first data version to a version storage volume (Par. 0025 Beisiegel discloses storing modified version of the data as sub index).
Peltonen and Beisiegel are analogous art because they are in the same field of endeavor, indexing data. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the updating indexes of Peltonen to include improvement of searching relevance and performance such that the data that is more relevant time is searched first of Beisiegel. The suggestion/motivation to combine is that it would be obvious to try in order to provide searches that are not limited to files names or contents of a particular application’s files (Par. 0002-0003 Beisiegel).


7.	Claims 7, 8, 10, 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Peltonen et al. U.S. Patent No. 5,685,003 (herein as ‘Peltonen’) in combination with Bechtel U.S. Patent Application Publication No. 2011/0016179 (herein as ‘Bechtel’) and Lawrence et al. U.S. Patent Application Publication No. 2005/0223027 (herein as ‘Lawrence’) as applied to claim 1 above, and further in view of Effern U.S. Patent Application Publication No. 2009/0037439 (herein as ‘Effern’).


As to claim 7 Peltonen in combination with Lawrence and Bechtel teaches each and every limitation of claim 1.
In addition Peltonen in combination with Bechtel and Lawrence does not teach but Effern teaches comprising: deleting portions of the searchable index that correspond to data versions older than a threshold age (Par. 00455 Effern discloses 
Peltonen and Effern are analogous art because they are in the same field of endeavor, indexing data. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the updating indexes of Peltonen to include removal of old or used data, to incorporate fast deletions of mass data of Effern. The suggestion/motivation to combine is that it would be obvious to try in order to ensure that a deletion condition is satisfied by all data records includes in a table or table partition of data block (Par. 0003-0004 Effern).

As to claim 8 Peltonen in combination with Lawrence, Bechtel and Effern teaches each and every limitation of claim 7.
In addition Peltonen in combination with Bechtel and Lawrence does not teach but Effern teaches further comprising: deleting the data versions older than the threshold age (Par. 00455 Effern discloses removing old data that satisfies a delete condition. Par. 0047-0048 Effern discloses deleting old data. Old data is seen as the threshold age. Par. 0063 Effern discloses deleting files based upon a certain month).
Peltonen and Effern are analogous art because they are in the same field of endeavor, indexing data. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the updating indexes of Peltonen to include removal of old or used data, to incorporate fast deletions of mass data of Effern. The suggestion/motivation to combine is that it would be obvious to try in order to ensure 

As to claim 10 Peltonen in combination with Lawrence and Bechtel teaches each and every limitation of claim 1.
In addition Peltonen in combination with Lawrence and Bechtel does not teach but Effern teaches wherein the first data version includes data items from at least two different types of NoSQL databases (Par. 0066 Effern discloses the data is obtained using SQL statements).
Peltonen and Effern are analogous art because they are in the same field of endeavor, indexing data. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the updating indexes of Peltonen to include removal of old or used data, to incorporate fast deletions of mass data of Effern. The suggestion/motivation to combine is that it would be obvious to try in order to ensure that a deletion condition is satisfied by all data records includes in a table or table partition of data block (Par. 0003-0004 Effern).

As to claim 17 Peltonen in combination with Lawrence and Bechtel teaches each and every limitation of claim 11.
In addition Peltonen in combination with Lawrence and Bechtel e does not teach but Effern teaches wherein the program instructions further direct the processing system to: delete portions of the searchable index that correspond to data versions older than a threshold age (Par. 00455 Effern discloses removing old data that satisfies 
Peltonen and Effern are analogous art because they are in the same field of endeavor, indexing data. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the updating indexes of Peltonen to include removal of old or used data, to incorporate fast deletions of mass data of Effern. The suggestion/motivation to combine is that it would be obvious to try in order to ensure that a deletion condition is satisfied by all data records includes in a table or table partition of data block (Par. 0003-0004 Effern).

As to claim 18 Peltonen in combination with Lawrence, Bechtel and Effern teaches each and every limitation of claim 17.
In addition Peltonen in combination with Bechtel and Lawrence does not teach but Effern teaches wherein the program instructions further direct the processing system to:delete the data versions older than the threshold age (Par. 00455 Effern discloses removing old data that satisfies a delete condition. Par. 0047-0048 Effern discloses deleting old data. Old data is seen as the threshold age. Par. 0063 Effern discloses deleting files based upon a certain month).
Peltonen and Effern are analogous art because they are in the same field of endeavor, indexing data. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the updating indexes of Peltonen to include removal of old or used data, to incorporate fast deletions of mass data of Effern. The suggestion/motivation to combine is that it would be obvious to try in order to ensure that a deletion condition is 

As to claim 20 Peltonen in combination with Lawrence, Bechtel and Effern teaches each and every limitation of claim 11.
In addition Peltonen in combination with Bechtel and Lawrence does not teach but Effern teaches wherein the first data version includes data items from at least two different types of NoSQL databases (Par. 0066 Effern discloses the data is obtained using SQL statements).
Peltonen and Effern are analogous art because they are in the same field of endeavor, indexing data. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the updating indexes of Peltonen to include removal of old or used data, to incorporate fast deletions of mass data of Effern. The suggestion/motivation to combine is that it would be obvious to try in order to ensure that a deletion condition is satisfied by all data records includes in a table or table partition of data block (Par. 0003-0004 Effern).







Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Parker et al. U.S. Patent No. 6,366,930 (herein as ‘Parker’).  Parker teaches  a computerized process of intelligently inventorying data and managing assets includes the steps of initially inventorying a plurality of hardware, software, and data files on-site by assigning a hexadecimal signature identifying each file in the database, inventorying the files at a subsequent time by repeating the prior step and comparing the previous and current signatures of the files to determine whether any of the files have been changed, comparing the current version of a changed file to the last previous on-site version of the changed file, computing the differences between the two versions by different forward and reverse algorithms to provide a forward delta and a reverse delta, storing the current version and the reverse delta of the changed file on-site while deleting the last previous on-site version of the changed file, permanently storing off-site the forward deltas of each changed file and a baseline copy of each new file, restoring any requested file, if on-site, by recovering the current version and subtracting the appropriate reverse deltas therefrom until the requested file is produced, or, if off-site, by recovering the baseline version and adding the appropriate forward deltas thereto until the requested file is reproduced. The inventorying process enables the system to issue warnings for deleted files, possible corruption of files, and unidentified possibly valued asset files.

	Also review Col. 16 Lines 59-60 and Col. 17 Lines 1-15 Parker discloses (259)   3.4.00 Initiate Capture (260)   Referring to FIG. 9: (261)  3.4.01 Scan the Library In Queue. If files are present proceed to 3.4.02, if not, continue to scan periodically. (262) 3.4.02 .


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.A.M/  November 30, 2021Examiner, Art Unit 2159                                                                                                                                                                                                        /AMRESH SINGH/Primary Examiner, Art Unit 2159